 In the Matter of BETHLEHEM GLOBE PUBLISHINGCO.AND PLAINDEALER PUBLISHINGCo.,INC.andALLENTOWN TYPOGRAPHICALUNIONNo.534,AFFILIATED WITH INTERNATIONAL TYPdGRAPHIOALQUNIONCase No. R-4748.Decided February 2, 191Jurisdiction':newspaper publishing industry.Investigation and Certification of Representatives:existence of question : stipu-lation as to ; election necesss ry.Units Appropriate for Collective Bargaining:separate units for composing-roomemployees of each of two newspaper companies which were separate 'and dis-tinct entities and between which there was a lack of unified control of employ-ment policies held appropriate, notwithstanding sole union's desire for a singleunit embracing composing-room employees of both employers.Mr. H. P. McFadden,of Bethlehem, .Pa., for Bethlehem Globe.Mr. William T. Dodge,of Easton, Pa., for Plain Dealer.Mr. James McCartan,of Cuyahoga Falls, Ohio, for the Interna-tional.Mr. Milton L. Snyder,of Allentown, Pa., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION 'OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by Allentown Typographical Union No.534,affiliatedwith InternationalTypographicalUnion, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of BethlehemGlobe Publishing Co. and Plain Dealer Publishing Co., Inc., hereincalled Bethlehem Globe and Plain Dealer, respectively, and the Com-panies, collectively, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert H. Kleeb,Trial Examiner.Said hearing was held at Bethlehem, Pennsyl-vania, on January 11, 1943.The Companies and the Union ap-peared, participated, and were afforded full opportunity to be heard,47 N. L. R. B., No 25.268 BETHLEHEM GLOBE PUBLISHINGCO.269to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. ^ OnJanuary 18 and 23, 1943, Bethlehem. Globe and the Union, respec-tively, filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTSI:THEBUSINESS OF THE COMPANIESBethlehem Globe Publishing Co. and Plain Dealer Publishing Co.,Inc., are Pennsylvania corporations engaged in the newspaper pub-lishing business.Bethlehem Globe was incorporated in 1913, has itsprincipal place of business in Bethlehem, Pennsylvania, and publishesan evening newspaper known as The Bethlehem Globe-Times. PlainDealer was incorporated in 1936, has its principal place of business inEaston, Pennsylvania, and publishes, a morning newspaper known asThe Morning Free Press.The Bethlehem Globe-Times has a daily circulation of about 23,000,of which 50 copies are mailed outside the Commonwealth of Pennsyl-vania.The Morning Free Press has a circulation of about 13,500copies per day, 25 percent of which is delivered outside the State.Bothnewspapers use national ne^vs services and maintain ticker services forsending, and receiving news items.National advertising and na-tionally syndicated columns and comic strips appear in both news-papers.All the raw materials necessary for the printing of bothpapers are purchased by Bethlehem Globe which in turn sells to PlainDealer those raw materials needed to print The Morning Free Press.During the year 1942, approximately 75 percent of the raw materialsused were purchased and received from outside the Commonwealth ofPennsylvania.The Companies admit that they are engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDAllentown Typographical Union No. 534, affiliated with Interna-tional Typographical Union, is a labor organization admitting tomembership employees of the-Companies.III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union requested the Companies torecognize it as the exclusive bargaining representative of composing-room employees of both Companies. The Companies refused to grant 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDany recognitioi on the grounds that a single unit was inappropriateand that they had no knowledge as to whether or not the Union actuallyi epresented a majority of the employees.A report of the Acting Regional Director introduced into evidenceand a statement made by the Trial Examiner at the hearing, indicatethat the Union represents a substantial number of employees in eachof the units hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section-9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Union seeks a single unit embracing all composing-room em-ployees of Bethlehem Globe and Plain Dealer but excluding super-visors.2The Companies, on the other'hand, urge that the employeesof each constitute a separate appropriate unit.The Union alleges thatsince there is a single printing plant owned by Bethlehem Globe whichprints both newspapers and the composing-room employees of bothCompanies work on both papers, a single unit should be established.A further point is made that the owner of Plain Dealer is an officer.and stockholder of Bethlehem Globe and that therefore the papers are,under common management.Although the sole owner of Plain Dealer owns 63 of the 400 outstand-ing shares of stock of Bethlehem Globe and is an officer of that corpo-ration, the Companiesare 2separate and distinct corporate entitiesmaintaining individual business and editorial offices and reportingstaffs.The newspapers they publish circulate in different communitiesand the only facility used in common is the printing plant. Foreconomic reasons and because 1 newspaper is a morning edition whilethe other appears in the evening, the composing-room employees ofPlain Dealer use Bethlehem Globe's plant.While there is some inter-change of production and labor between the Companies, each compen-sates the other in cash for any differences arising from these exchanges.1The ActingRegional Director reported that the Union had submitted 17'application cardsdatedas follows:1 in November 1939, 2 in September1941,and 14 in August and September1942There ' as also submitted a letter dated November 10, 1942,under the hand andsealof the Union's president and-treasurer listing the names of 6 additionalmembersAtthe hearingthe Trial Examiner was handed 7 union designations.Twenty-four of the uniondesignations boreapparentlygenuine original simnaturesThe moon designations werechecked againstthe Companies'pay rollof December 2, 1942In BethlehemGlobe thereale 12 union authorizations out of 28 employees listed in the unit alleged to be appropriate.In Plain Dealer there are 10 union authorizations out of 11 employees listed in the unitallegedto beappropriate2The parties stipulated,,and we find, that the term "composing-room employees"includesthe following classification, of employeesof bothCompanies'linotype operators,advertise-ment compositors,make-up men,machinists and combination machinists,proofreaders addapprenticesIt wasalso stipulated,and we find, that Foreman Joseph Breslin and AssistantForeman Elwood Eckert are supervisors and as such ate excluded from the unit. BETHLEHEM GLOBE PUBLISHING CO.271The 2 papers interchange news and pay each other for it, and the samearrangements are made for advertisementsand syndicatedmaterialthat appear in both papers but are set up in type only once. - There isno joint control of the wages, hours or working conditions of the em-ployees of the 2 papers. In view of the lack of unified control ofemployment policies and the relatively infrequent interchange of em-ployees and production, we find that the composing-room employeesof the Companies should not be joined together in a single unit.There,was conflict as to the status of Raymond Rabenold, an em-ployee of Bethlehem Globe.The record shows tbat,he is a make-up,man, i. e.,-arrangesthe lay-out of the print on the pages subject to thediscretion of the editorial department.He also routes copy to thelinotype operators and sees that the work is evenly distributed.Heis paid by the hour and has no disciplinary authority nor can he evenrecommend discipline.Accordingly, we find that he is not a super-visor, and as such, shall include him in the unit.We find that all linotype operators, advertisement compositors,make-up men,machinists and combination machinists,proofreadersand apprentices, but excluding supervisors of Bethlehem Globe andPlain Dealer, respectively,'constitute a unit appropriate -f or the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVES 'We shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during ,the pay-rollperiod immediately preceding the date of the Direction ofElections,herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor. Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations=Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem Pub-lishing Co., and Plain Dealer Publishing Co., Inc., respectively, sep-arate elections by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theFourth Region, acting in this matteras agent for the National Labor,Relations Board, and subject to Article III, Section 10, of said Rules 272DECISIONS OF NATIONAL-LABOR RELATIONS BOARDand Regulations among the employees in each of the units foundappropriate in Section IVV above, who were employed during thepay-roll period immediately preceding the date of, this Direction,including employees who did not work, during, said 'pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the - armed forces of the United States whopresent themselves in person at the polls,but excluding those em-ployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by AllentownTypographical Union No. 534, affiliated with International Typo-graphical Union, for the purposes of collective bargaining.